DETAILED ACTION

This office action is in regards to a continuing application filed September 12, 2019 claiming priority to PCT/JP2018/008174 filed March 2, 2018 and foreign application JP2017-060057 filed March 24, 2017. Claims 1-18 are currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “a minimum absorption wavelength in a wavelength range of 400 nm to 700 nm”, and the claim also recites the minimum absorption wavelength “is present in a range of 575 nm to 585 nm” which is the narrower statement of the range/limitation. . The claim(s) are 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “a minimum absorption wavelength in a wavelength range of 400 nm to 700 nm”, and the claim also recites the minimum absorption wavelength “is present in a range of 490 nm to 510 nm” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Obara et al. (JP 2006-104243A).
In regards to claim 1, 2, 15, and 16, Obara et al. disclose a composition capable of forming a color filter for a color liquid crystal display having a high transmittance and excellent color reproducibility and separation comprising containing a green coloring agent and an orange coloring agent wherein a transmittance peak is found within the range of 575-585 nm [0001, 0006-0015, 37-0045; Figs. 1-9].  Obara et al. disclose in the figures 1-9, Examples 1-6, and Comparative Examples 1-3, a correlation between the spectral transmittance (A = log (1/T), wherein A=absorbance and T=transmittance) and the wavelength for the composition, and in view of this correlation, one of ordinary skill would find obvious that the limitation of A500/B580 of 2.0 or more, and C600/B580 of 1.5 or more would be met. 
In regards to claim 3, Obara et al. disclose in Examples 1 and 6, a composition comprising 4.0 parts of green pigment and 1.0 parts yellow pigment, therefore the green pigment comprises 80 mass% (=100*4.0/(4.0+1.0) %) of the total pigment mass [0037].  Obara et al. disclose in Examples 2-5, compositions comprising green, yellow, and orange pigments in various ratios, however, generally differences in concentration do not support patentability unless there is evidence indicating such concentration is critical. No evidence in this regard has been presented. See also MPEP2144.05 (II)(A).
In regards to claim 4, Obara et al. disclose alkali-developed resist materials [Examples 1-6; Comparative Examples 1-3].
In regards to claims 5 and 13, Obara et al. disclose cured composition of an acrylic resin solution and photopolymerization initiators [Examples 1-6, Comparative Examples 1-3; 0012-0013].
In regards to claim 6, Obara et al. disclose color filters produced by the composition [0054].
In regards to claim 7, Obara et al. disclose the composition comprises B580/A500 is 5.0 or more and C600/A500 is 5.0 or more [0046; Fig. 1-9].

Claims 1, 4-7, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. (JP 2013-092684A).
In regards to claims 1 and 7, Sakata et al. disclose a green composition for a color filter comprising a C.I. Pigment Green 58 green pigment and a C.I. Pigment Yellow 139 yellow pigment [0018, 
In regards to claims 4-5 and 10-11, Sakata et al. disclose a composition comprising acrylic resins wherein the acrylic resins comprise a carboxy group and are preferably alkali-soluble [0030] and further comprise a photopolymerization initiator [0028; Claim 3]. 
In regards to claims 6 and 12-14, Sakata et al. disclose a color filter from the cured composition [0050, 0054, 0057-0058].

Claims 7-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (JP 2013-225132A).
Fujii et al. disclose a color filter comprising a composition wherein the transmittance peak falls within the range of 490 – 510 nm [0031-0045, 0104, 0107, 0112-0113; Fig. 4] and disclose a correlation between spectral transmittance (A = log (1/T), wherein A=absorbance and T=transmittance) and the wavelength for the composition, and in view of this correlation, one of ordinary skill would find obvious that the limitation of A500/B580 of 2.0 or more, and C600/B580 of 1.5 or more would be met as well as B580/A500 is 5.0 or more and C600/A500 is 5.0 or more [Fig.1-2].
In regards to claims 11-14, Fujii et al. disclose a composition comprising acrylic resins and further comprise a photopolymerization initiator [0037-0040].
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Obara et al. (JP 2006-104243A), Sakata et al. (JP 2013-092684A), and Fujii et al. (JP 2013-225132A) in view of Sharp Corp. (WO 2016009925 A1) and Inuiya et al. (US 2008/0079807 A1).
The rejection of Claim 1 is adequately set forth in Paragraphs 7-9 above and is incorporated herein by reference.
Obara et al., Sakata et al. and Fujii et al. do not disclose a hemoglobin sensor.

 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/             Examiner, Art Unit 1763